
	

113 HR 1855 IH: To require the Secretary of Defense to establish a process to determine whether individuals claiming certain service in the Philippines during World War II are eligible for certain benefits despite not being on the Missouri List, and for other purposes.
U.S. House of Representatives
2013-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1855
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2013
			Ms. Hanabusa (for
			 herself, Ms. Chu,
			 Mr. Faleomavaega,
			 Mr. Rangel,
			 Mr. Moran,
			 Ms. Norton,
			 Ms. Gabbard,
			 Mr. Scott of Virginia,
			 Mr. Brady of Pennsylvania,
			 Ms. Bordallo,
			 Mr. Heck of Nevada,
			 Mr. Lowenthal,
			 Mr. Honda,
			 Mr. Peters of California, and
			 Mr. Takano) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require the Secretary of Defense to establish a
		  process to determine whether individuals claiming certain service in the
		  Philippines during World War II are eligible for certain benefits despite not
		  being on the Missouri List, and for other purposes.
	
	
		1.Determination of certain
			 service in Philippines during World War II
			(a)In
			 generalThe Secretary of
			 Defense, in consultation with the Secretary of Veterans Affairs and such
			 military historians as the Secretary of Defense considers appropriate, shall
			 establish a process to determine whether a covered individual served as
			 described in subsection (a) or (b) of section 107 of title 38, United States
			 Code, for purposes of determining whether such covered individual is eligible
			 for benefits described in such subsections.
			(b)Covered
			 individualsFor purposes of this section, a covered individual is
			 any individual who—
				(1)claims service
			 described in subsection (a) or (b) of section 107 of title 38, United States
			 Code; and
				(2)is not included in
			 the Approved Revised Reconstructed Guerilla Roster of 1948, known as the
			 Missouri List.
				
